       Case 3:20-cv-00059-DPM-JTR Document 6 Filed 04/21/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

LISA RYAN MURPHY                                                                    PLAINTIFF
ADC #760343

V.                             No. 3:20CV00059-DPM-JTR

BRADLY, Warden,
McPherson Unit, ADC et al.                                                     DEFENDANTS


                                            ORDER

       Plaintiff Lisa Ryan Murphy (“Murphy”) is a prisoner in the McPherson Unit

of the Arkansas Division of Correction (“ADC”). She has filed a pro se § 1983

Complaint alleging that Defendants violated her constitutional rights. Doc. 2. Before

Murphy may proceed with this case, the Court must screen her claims.1

       Murphy alleges allege that Defendants are being deliberately indifferent to her

“very severe” carpal tunnel syndrome in retaliation for prior legal actions she has

filed against them. Specifically, she alleges that: (1) Defendants Dr. Hughes, APN

Betty Hutchinson, DON Baker, RN Biaza, Dr. Steive, Nurse Fields, and Nurse Kizer



       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
seek monetary relief from a defendant who is immune from such relief. Id. § 1915A(b). When
making this determination, a court must accept the truth of the factual allegations contained in the
complaint, and it may consider documents attached to the complaint. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009); Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011).
       Case 3:20-cv-00059-DPM-JTR Document 6 Filed 04/21/20 Page 2 of 4




refuse to arrange an outside surgery consultation, or otherwise provide the necessary

treatment, for her diagnosed bilateral carpal tunnel syndrome, which causes severe

pain, extreme weakness, lack of sensation in her thumbs and fingers, and loss of

grip; and (2) Defendants Dr. Rorey Griffen, Warden Bradly, Major Linda Lewis,

Captain Swift, and Warden Hearington have refused to help after being informed of

medical staff’s denial of treatment. As relief, she seeks monetary damages and

injunctive relief. Doc. 2.

       Murphy is a three-striker under 28 U.S.C. § 1915(g).2 In a separate Order

(Doc. 5), the Court has determined that Murphy’s allegations are sufficient to satisfy

the “imminent danger” exception to the three-strikes rule. See id. (providing that

prisoner who has had three or more cases dismissed as frivolous, malicious or for

failure to state a claim, should, nevertheless, be granted permission to proceed in

forma pauperis if he is “under imminent danger of serious physical injury”).

       The Court also concludes, for screening purposes only, that Murphy has pled

viable § 1983 claims against each of the Defendants based on those allegations.

Thus, service will be ordered.

       IT IS THEREFORE ORDERED THAT:



       2
         See, e.g., Murphy v. Faust, No. 1:14-cv-00127-JM (E.D. Ark. Nov. 18, 2014) (dismissing
for failure to state a claim); Murphy v. Culclager, No. 1:15-cv-00027-BSM (E.D. Ark. June 5,
2015) (same); Murphy v. Kelly, No. 1:15-cv-00044-JM (E.D. Ark. Apr. 27, 2015) (same); Murphy
v. Robinson, No. 1:15-cv-00047-JM (E.D. Ark. June 24, 2015) (dismissing as frivolous); Murphy
v. Fisk, No. 1:15-cv-00050-BSM (E.D. Ark. July 24, 2015) (dismissing for failure to state a claim).
                                                2
      Case 3:20-cv-00059-DPM-JTR Document 6 Filed 04/21/20 Page 3 of 4




      1.     Murphy may PROCEED with her § 1983 claims against Dr. Hughes,

APN Betty Hutchinson, DON Baker, RN Biaza, Dr. Steive, Nurse Fields, Nurse

Kizer, Dr. Rorey Griffen, Warden Bradly, Major Linda Lewis, Captain Swift, and

Warden Hearington.

      2.     The Clerk is directed to prepare a summons for Hughes, Hutchinson,

Baker, Biaza, Steive, Fields, and Kizer. The United States Marshal is directed to

serve the summons and Complaint (Doc. 2), and this Order, on Hughes, Hutchinson,

Baker, Biaza, Steive, Fields, and Kizer through the Humphries, Odum & Eubanks

law firm without prepayment of fees and costs or security therefor.

      3.     The Clerk is directed to prepare a summons for Griffen, Bradly, Lewis,

Swift, and Hearington. The United States Marshal is directed to serve the summons

and Complaint (Doc. 2), and this Order, on Griffen, Bradly, Lewis, Swift, and

Hearington through the ADC Compliance Division without prepayment of fees and

costs or security therefor.

      4.     If any Defendant is no longer employed by the ADC or its healthcare

provider, the individual responding to service must file a sealed statement providing

the unserved Defendant’s last known private mailing address.

      5.     Murphy’s Motion for Status Update (Doc. 4) is GRANTED. The Clerk

is directed to send her a copy of this Order and an updated docket sheet.




                                         3
Case 3:20-cv-00059-DPM-JTR Document 6 Filed 04/21/20 Page 4 of 4




DATED this 21st day of April, 2020.


                              ____________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                 4
